Citation Nr: 1441971	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied a compensable rating for right ear hearing loss.  

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In March 2012, the Board remanded this appeal for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2012, in part, to obtain treatment records from the Boys Town Research Hospital.  

Pursuant to the March 2012 remand, in a March 2012 letter, the RO noted that the Veteran had indicated that he received treatment from the Boys Town Research Hospital.  The Veteran was notified that if received medical treatment from any private physicians or hospitals, and if he would like for those treatment records to be obtained, he must complete and return an enclosed VA Form 21-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each non-VA provider so that his treatment records could be obtained.  

A May 2012 supplemental statement of the case indicated that in response to the March 2012 Board remand, the Veteran was sent a March 2012 development letter requesting that he submit and/or specify specific evidence to support his appeal.  It was noted that as of the date of the May 2012 supplemental statement of the case, no response had been received from the Veteran.  

The Board notes, however, that in April 2012, the Veteran specifically provided a VA Form 21-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Edward Cohn at the Boys Town Research Hospital for all visits to Dr. Cohn and to that facility.  

An attempt was never made to obtain the Veteran's treatment records from the Boys Town Research Hospital as directed pursuant to the March 2012 remand, despite the fact that the Veteran had provided the requested VA Form 20-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to obtain those records.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2012 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies the Veteran's treatment records from the Boys Town Research Hospital, and from Dr. Edward Cohn, and associate the records with the claims folder.  

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

